UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F.
